Title: To John Adams from John Jay, 9 December 1783
From: Jay, John
To: Adams, John


          Dear Sir
            Bath 9 Decr. 1783 So. Parade No. 5
          Last night I recd. your obliging Favor of the 7 Inst. & the Letters mentioned to be enclosed with it— The one for Mr Laurens was immediately sent to his Lodgings.
          The Circumstances you mention are interesting, and will afford matter for Deliberation & Comments when we meet. My Return to London will depend on one of two Things Vizt. on being satisfied that I am to expect little or no Benefit from the Waters—or (in Case of their being useful) on my having reaped all the advantage they can afford me. They have I think done me some, but as yet not much good— My Physician tells me more Time is necessary—
          I perfectly approve of your not having sent me Copies of any private Papers; which is probably of the less Importance as our Commission is not yet come to either of our Hands; tho’ perhaps it may, as you observe, be enclosed in the Packet directed to Doctr. Franklin— my Letters make no mention of it.
          From what I heard you say at London I had flattered myself that you intended soon to visit this Place— it is worth your seeing, and you would find it agreable— Be pleased to make my Compts. to your Son, and believe me to be / Your Friend & Servt.
          John Jay
        